Opinion filed May 2, 2013




                                       In The

          Eleventh Court of Appeals
                                     ___________

                                 No. 11-11-00147-CR
                                     __________

                     SHAWNA ANN HALLACY, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                Brown County, Texas
                            Trial Court Cause No. CR21173


                     MEMORANDUM OPINION
      Shawna Ann Hallacy, Appellant, waived her right to a jury trial on
guilt/innocence and entered an open plea of guilty to the offense of aggravated
robbery. The trial court admonished Appellant, accepted her guilty plea, and found
her guilty of the offense. Upon Appellant’s plea of true to the enhancement
allegation, the jury assessed her punishment at confinement for forty years. We
affirm.
      In a single issue on appeal, Appellant challenges the voluntariness of her
guilty plea. She argues that, because she misunderstood the law of parties, her plea
was made involuntarily and her right to due process was violated. To be knowing
and voluntary, a guilty plea must be made with sufficient awareness of the relevant
circumstances and likely consequences. McMann v. Richardson, 397 U.S. 759,
766 (1970). When the record shows that a defendant was properly admonished, it
presents a prima facie showing that the guilty plea was entered knowingly and
voluntarily. Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998); Ex
parte Gibauitch, 688 S.W.2d 868, 871 (Tex. Crim. App. 1985). The burden then
shifts to the defendant to establish that he did not understand the consequences of
his plea. Martinez, 981 S.W.2d at 197; Gibauitch, 688 S.W.2d at 871. The
introduction of evidence negating an essential element of the offense may render a
guilty plea involuntary. See Payne v. State, 790 S.W.2d 649, 651–52 (Tex. Crim.
App. 1990) (holding that defendant’s testimony that crime committed with toy gun
raised issue of voluntariness of guilty plea for aggravated robbery and that trial
court should have allowed the defendant to withdraw his plea).
      The record in this case shows that, before accepting the guilty plea, the trial
court properly admonished Appellant pursuant to TEX. CODE CRIM. PROC. ANN.
art. 26.13 (West Supp. 2012). Appellant informed the trial court that she was
pleading guilty because she was guilty and for no other reason. She also stated that
she was entering her guilty plea knowingly, intelligently, voluntarily, and
willingly. The trial court inquired about Appellant’s competence and determined
that she was mentally competent.      An exhibit containing Appellant’s judicial
confession and stipulation of evidence was admitted into evidence in support of
Appellant’s plea. The trial court then accepted Appellant’s plea and found from the
evidence that she was guilty as charged. Thereafter, a jury trial on punishment
commenced.
                                         2
         Appellant contends on appeal that the record from the punishment hearing
shows that she misunderstood the law of parties and that she was not guilty of
aggravated robbery because all she did was drive the getaway vehicle. Appellant
did not attempt to withdraw her guilty plea, nor did she file a motion for new trial.
At the punishment hearing, Appellant attempted to minimize her participation in
the crime. She testified that she and Joshua Dean, who also pleaded guilty to and
was convicted of aggravated robbery for this crime and also received a sentence of
forty years, were “associated” in a manner “something like” that of girlfriend and
boyfriend. At the time of the crime, Dean was giving Appellant a ride to her home
in another town, and he was leaving town to go see his sister and to avoid some
pending charges. Dean was “drunk and high.” Although Appellant had no money
and Dean had very little money, they went to Jerry’s Burgers & Shakes to order
burgers. Appellant said that Dean was upset and complaining about his lack of
money. They were almost out of gas, and he was out of beer and cigarettes.
According to Appellant, Dean made the comment, “Well, I’ll just go in here and
rob them.” Appellant testified that she did not believe Dean. However, she
observed Dean retrieve a gun from the glove box and enter Jerry’s Burgers &
Shakes with the gun in his pocket. Appellant knew that the gun was not loaded.
Appellant testified that she did not encourage Dean to commit the robbery or agree
to a robbery. However, Appellant stated that she was driving Dean’s pickup and
that she remained behind the driver’s wheel of the pickup while Dean went into the
restaurant with a gun. Dean robbed the employees at gunpoint. When Dean
returned to the pickup, he said, “Go,” and Appellant drove away quickly.
Appellant testified: “I pled guilty for a reason. I know I’m responsible for part of
that.”
         The officer who interviewed Appellant after her arrest explained that
Appellant’s story changed during the interview. According to the officer,
                                          3
Appellant initially admitted that there was a “plan,” but then she started
“backtracking” when she realized that she had admitted her involvement.
      Nothing in the record indicates that the trial court or Appellant’s attorney
misinformed Appellant regarding the law of parties. Pursuant to TEX. PENAL CODE
ANN. § 7.02(a)(2) (West 2011), a person is criminally responsible for an offense
committed by another if, “acting with intent to promote or assist the commission of
the offense, he solicits, encourages, directs, aids, or attempts to aid the other person
to commit the offense.” Mere presence of a person at the scene of a crime—either
before, during, or after the commission of the offense—or even flight from the
scene, without more, is insufficient to sustain a conviction of that person as a party
to the offense. Thompson v. State, 697 S.W.2d 413, 417 (Tex. Crim. App. 1985).
However, these things when combined with other incriminating evidence may be
sufficient to sustain a conviction. Id. In Thompson, the court found that the
evidence was sufficient to support the conviction of the getaway driver. Id.; see
also Brewer v. State, 852 S.W.2d 643, 647–48 (Tex. App.—Dallas 1993, pet.
ref’d) (holding evidence sufficient to support conviction as a party to aggravated
robbery where defendant dropped off his accomplice and, shortly after shooting,
picked up accomplice).
      Similar to the facts in Thompson, the evidence in the present case showed
that Appellant was not merely driving a vehicle in which Dean was a passenger.
Appellant and Dean needed money. Appellant drove Dean to Jerry’s Burgers &
Shakes. Dean said he was going to rob the place, and Appellant saw Dean retrieve
a gun and take it with him into the restaurant. Appellant waited for Dean to return
and drove away quickly after the robbery. This evidence indicates that Appellant
was guilty of aggravated robbery.        The evidence did not negate an essential
element of the crime. Cf. Payne, 790 S.W.2d at 651–52. Furthermore, the record
on appeal shows that Appellant was properly admonished before she pleaded
                                           4
guilty, and we cannot hold, based on the record before us, that Appellant has
shown that her plea was made involuntarily. See Martinez, 981 S.W.2d at 197.
We overrule Appellant’s issue.
      We affirm the judgment of the trial court.




                                                   JIM R. WRIGHT
                                                   CHIEF JUSTICE


May 2, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                         5